DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on July 26, 2021 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated March 26, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on July 26, 2021 has been entered. Claims 1, 11, and 12 have been amended. No claims have been cancelled or added. Thus, claims 1–20 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1–20 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-11) and a machine (claims 12-20), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of sending and receiving biometric and other data between a biometric device and user device with regards to completing a transaction by: 
A biometric enabled wireless secure payment and/or data transaction, . . ., including a battery-less active and passive hybrid, . . ., for secure wireless data transaction comprising a, . . ., adapted for storing at least one biometric enabled secure applet and at least one data segment for secure contactless data transaction and operatively connected with an active operation unit and a passive operation unit; the active operation unit being adapted to be connected removably with the, . . ., wherein the hybrid, . . ., is configured to be switchable between an active state in which the active operation unit is activated on demand to enable the hybrid, . . ., to function as an active, . . ., and adapted for provisioning one or more personalization information data, biometric data, health data, government related security data, hardware specific data, and/or a token of the, . . ., to the, . . .,; and a passive state in which the active operation unit is deactivated and the passive operation unit is activated/configured to enable the hybrid, . . ., to function as a passive, . . ., and adapted for conducting data verification and/or contactless data transaction operation via the secure element; 
a biometric, . . ., operably connected with the hybrid, . . ., for biometric authentication comprising a, . . ., connected with one or more biometric, . . ., for reading, writing, storing, and/or processing biometric data related to fingerprint, palm/finger vein pattern, voice pattern, face recognition, DNA, palm print, hand geometry, iris recognition, and/or retina; 
a battery, . . ., a power switch, . . ., and 
a visual and/or audible indicator, . . ., operably connected with each other and further connected with the biometric, . . .,; 
wherein the battery, . . ., is configured to power the biometric, . . ., once activated via the power switch, . . ., to enable manipulation of biometric data and data communication among the biometric, . . ., and the hybrid, . . ., for conducting predetermined operations for payment, access and digital authentication,
wherein the biometric, . . ., is configured to collect a biometric data from the biometric, . . ., and compare it with a pre-stored user identity/specific biometric data to generate a result of comparison and to determine whether the secure element needs to be operated for conducting secure payment or data transactions and to control an output of the visual and/or audible indicator, . . ., to provide a proper or corresponding visual and/or audible indication for the result of comparison and/or latest status of secure payment or data transactions,
and/or
wherein the biometric enabled wireless secure payment and/or data transaction, . . ., is configured to be mounted on or embedded in, . . ., and/or wherein the active operation, . . ., is integrated with a power transfer or receiver, . . ., and/or an, . . ., for power transfer to form an universal passive provisioning, . . ., being substantially in form of a clip/clamp or a forepart of clothes-pin.
The claims are directed to this abstract idea of sending and receiving consumer data for the purpose of completing a transaction purchase online. Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., sending and receiving biometric and other data between a biometric device and user device with regards to completing a transaction).
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: “user interface,” “device,” “unit”, “apparatus,” “MCU,” “reader,” “secure element,” and “sensor” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 2 of the specification). 
Dependent claims 2–11 and 13–20 have all been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5.  Applicant’s arguments filed on July 26, 2021 have been fully considered. 
	Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. The abstract idea has been restated herein in the 35 U.S.C. §101 rejection analysis in light Applicant’s amendments to the limitations of the claims. 

Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Shapiro et al. (U.S. Pub. No. 2018/0068105) teaches a wearable device having one or more processors configured to receive one or more signals representative of biometric parameters and sensed presence of a user.  
CHEN et al. (U.S. Pub. No. 2015/0310444) teaches an adaptive biometric authentication system which includes a user identity reference module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696